I concur in the opinion and judgment but do not commit myself thereby to the plaintiff in error's contention that the Circuit Judge had any discretion whatsoever to have refused the writ on the ground that it would work injustice. And introduce confusion and disorder if granted. I do not see how any such contention could ever be sustained under any circumstances as against the assertion of contract rights voluntarily incurred by the agreement of the municipality with those who took its securities on the faith of the performance and enforceability of the contractual obligation assumed. State ex rel. vs. Lehman, supra.